Citation Nr: 0006527	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased disability evaluation for 
stricture of the urethra, residuals of prostatitis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30 (1999), based on a 
period of convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 through 
February 1953.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March and 
December 1998 rating decisions by the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefits sought on appeal.


REMAND

A preliminary review of the record discloses that the veteran 
claims that his service-connected disability of residuals of 
stricture of the urethra, residuals of prostatitis has 
increased in severity and warrants a higher disability 
evaluation.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Once a well-
grounded claim has been submitted the VA has a duty to assist 
the veteran in developing the facts pertinent to his claim.  
The duty to assist includes affording the veteran an 
examination contemporaneous with his claim.  In this regard, 
the Board would observe that the veteran has not been 
afforded a VA examination since May 1970.  As such, a VA 
examination would be useful in assessing the severity of his 
service connected disability.

The veteran has also requested a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 (1999), 
based on a period of convalescence following surgery for 
prostate cancer in June 1997.  The RO has noted that this 
treatment was not for a service connected disability.  
However, statements and testimony from the veteran may be 
reasonably construed as a claim for service connection for 
prostate cancer.  The issue of whether the veteran's prostate 
cancer is the result of or is related to the veteran's 
service-connected disability has not been adjudicated by the 
RO.  The Board finds that this issue is inextricably 
intertwined with the veteran's claims for an increased 
disability rating for his service-connected disability and a 
temporary total disability evaluation for a period of 
convalescence.  Consequently, adjudication of this matter is 
necessary prior to further action by the Board.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his service 
connected disability since the most 
recent medical evidence of record dated 
June 1998.  After obtaining any necessary 
authorization, the RO should obtain and 
associated those records with the claims 
file.

2.  The veteran should be afforded a VA 
examination to determine the severity and 
manifestations of his service connected 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The clinical findings reported 
with regard to manifestations of the 
service connected disability should be 
stated in terms which will permit an 
assessment of the disorder in terms of 
the presence or absence of a voiding 
dysfunction, urinary frequency, 
obstructed voiding and urinary tract 
infection.  The examiner is also 
requested to offer comments and an 
opinion as to whether the veteran's 
prostate cancer is causally or 
etiologically related to his service 
connected disability.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
prostate cancer.  If the claim is denied, 
and the veteran files a Notice of 
Disagreement and a Substantive Appeal 
after the issuance of a Statement of the 
Case, this issue should be included in 
the veteran's current appeal.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




